Notice of Pre-AIA  or AIA  Status
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 Claims 8-14 have been cancelled as directed to a non-elected invention.
REASONS FOR ALLOWANCE
	The non-elected invention is considered to remain distinct as they do not require the particulars of the apparatus in the selectively adjustable base. As such rejoinder was not considered proper based on applicant’s request for reconsideration of the restriction requirement. 
	The rejection under 112 for the written description has not been sustained as set forth in applicant’s remarks where at least [0048] of his originally filed specification is considered to disclose an embodiment with or without a mounting plate. 
	The art rejection has not been sustained in view of applicant’s amendments and remarks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711